RAY, Judge,
dissenting.
This case implicates the delicate balance that must be found between law enforcement’s ability to perform its duties and every citizen’s Fourth Amendment protections against unreasonable search and seizure. The question before the Court is whether the officer had reasonable suspicion of criminal conduct and could “prolong a stop” for an additional 20 minutes while waiting for a K-9 free-air search after the stop’s original purpose has been completed. The majority *444believes the officer did not have reasonable articulable suspicion to detain the motorists. I disagree.
Under the standard set forth in Terry v. Ohio, 392 U. S. 1, 21 (III) (88 SCt 1868, 20 LE2d 889) (1968), a police officer may briefly detain persons “when the officer has a particularized and objective basis for suspecting the persons are involved in criminal activity.” (Citation and punctuation omitted.) Minor v. State, 298 Ga. App. 391, 395 (1) (b) (690 SE2d 459) (2009). “The officer’s action must be justified by specific and articulable facts which . . . reasonably warrant that intrusion, and the officer must have some basis from which the court can determine that the detention was neither arbitrary nor harassing.” (Citation and punctuation omitted.) Id. “Detention beyond that authorized by Terry is an arrest, and, to be constitutional, such an arrest must be supported by probable cause.” (Citation and punctuation omitted.) Id.
An officer must have reasonable suspicion of criminal conduct before conducting additional questioning and searching a vehicle once a normal traffic stop has ended and the officer has told the motorists they are free to go. To meet the reasonable suspicion standard, an officer’s investigation during a traffic stop must be justified by specific, articulable facts sufficient to give rise to a reasonable suspicion of criminal conduct. Although this suspicion need not meet the standard of probable cause, it must be more than mere caprice or a hunch or an inclination.
(Footnote omitted.) Pollack v. State, 294 Ga. App. 400, 403 (3) (670 SE2d 165) (2008). This Court has further defined “specific articulable facts” instructing “that the totality of the circumstances — the whole picture •— must be taken into account.” (Footnote omitted.) State v. Ledford, 247 Ga. App. 412, 415 (1) (b) (543 SE2d 107) (2000). This “whole picture” includes “consideration of the modes or patterns of operation of certain kinds of lawbreakers.” (Footnote omitted.) Id.
When the officer decided to call for the K-9 unit and prolong the stop, he knew that: (1) the Dodge Charger’s windows were tinted past the legal level (and that often tinted windows are used to disguise criminal activity); (2) the car had an “overwhelming odor” of air freshener and was equipped with an abnormally large quantity of air fresheners (and that air fresheners are often used to disguise the smell of narcotics); (3) the three motorists gave inconsistent accounts of their itinerary, could not name the family members that they had allegedly just visited, or where within Atlanta they had visited; (4) the driver became more nervous, rather than less nervous, when he *445received a warning rather than a violation, which coincided with the officer asking him if any drugs were inside the vehicle; and (5) the car owner would not make eye contact with the officer, first mumbling his initial response and then stating “I don’t want you to search my shit” when the officer asked to search the vehicle. I agree with the trial court that
[w]hile conflicting accounts of their relationship and their travel destinations, or the overwhelming air fresheners may not each be sufficient standing alone to justify a continued detention . .. based on the totality of the particular facts in this case, [the officer] had sufficient articulable suspicion to justify a continued detention for the few extra minutes it took the K-9 officer to arrive.
We have previously found that nervousness, a strong scent of several air fresheners, erratic driving, traveling a known drug route, and passengers’ conflicting statements as to their itinerary proved sufficient to detain the motorists for 30 minutes for a canine unit to arrive. Jones v. State, 253 Ga. App. 870, 871-873 (560 SE2d 749) (2002). Further, we have held that increasing nervousness, multiple cell phones within the vehicle, and a strong odor of air freshener, plus two visible air fresheners proved sufficient. Richbow v. State, 293 Ga. App. 556, 556-559 (667 SE2d 418) (2008). Compare Migliore v. State of Ga., 240 Ga. App. 783, 786 (525 SE2d 166) (1999) (nervousness, conflicting explanations for the purpose of their trip, and other meaningless inconsistencies provided insufficient basis to extend a traffic stop).
We weigh heavily the “specific reasonable inferences which [an officer] is entitled to draw from the facts in light of his experience.” (Citation omitted.) Terry, supra at 27 (III). The motorists’ incongruous stories, forgetting family members’ names, overly tinted windows, a strong odor of air freshener coming from an unusual number of devices, and increased nervousness all amount, in my opinion, to evidence sufficient to justify further detaining the motorists.
Further, “[i]n considering whether the length of a detention was reasonable, it is appropriate to examine whether the police diligently pursued a means of investigation that was likely to confirm or dispel their suspicions quickly, during which time it was necessary to detain the defendant.” (Punctuation and footnote omitted.) Pollack, supra at 404 (3) (b). The officer in this case attempted to expediently confirm or dispel his suspicions when he first asked to search the vehicle for drugs. When the car owner declined his request, the officer did not yet have probable cause to search the car; therefore, a free-air search became the next prong of investigation, and he promptly called for a *446K-9 unit. “The dog’s reaction would either confirm or fail to confirm the officer’s belief that [the motorist] possessed drugs in the car trunk. In the event of the latter, [the motorist] would be free to leave. In the event of the former, probable cause for the search would exist. . . .” Schmidt v. State, 188 Ga. App. 85, 88-89 (372 SE2d 440) (1988) (Beasley, J., concurring specially).
Decided July 16, 2013
Reconsiderations denied July 29, 2013
Michael A. Kay, for appellant (case no. A13A0200).
This Court in Schmidt found that an additional thirty-minute, one hour total wait for a K-9 unit to arrive after the driver already received a warning and the return of his driver’s license constituted an arrest. Schmidt, supra at 87. However, in Pollack, the officers detained a motorist for a total of 43 minutes while the police waited for the K-9 unit to arrive, an amount of time this Court found reasonable given that the officers smelled marijuana in the vehicle and the driver admitted he was on parole. Pollack, supra at 401. In the present case, the trial court found that the K-9 unit arrived on the scene between 30 and 45 minutes after the initial stop, indicating an equal or lesser detention than the motorist in Pollack.2
Because the “totality of the circumstances” test evaluates the strength of the evidence in conjunction with the length of continued detention in determining the detention’s appropriateness, the case sub judice is distinguishable from State v. Thompson, 256 Ga. App. 188 (569 SE2d 254) (2002), which the majority cites for support. In Thompson, the only indicia of suspicion included a “real strong” odor of detergent or air freshener, although no detergents or fresheners were observed in the car, and the driver’s unusual nervousness; we found this insufficient to warrant a 20-minute wait for a K-9 unit. Id. at 188-189. The officer in the present case experienced much more convincing warning signs than the officer in Thompson, resulting in a methodical and reasonable investigation by the police officer and a brief detention.
As I find that the trial court correctly concluded that this 20-minute additional delay was justified, given the officer’s reasonable suspicion, I hereby respectfully dissent.
I am authorized to state that Presiding Judge Andrews and Judge Dillard join in this dissent.
Dawn M. Belisle, for appellant (case no. A13A0201).
Daniel J. Porter, District Attorney, Wesley C. Ross, Assistant District Attorney, for appellee.

 The amount of time which elapsed after the warning was issued until the dog arrived was only “twenty minutes, give or take.”